DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-14 are under examination.
	Applicant’s amendment and response, filed 3/24/2021, has been carefully considered, but is not persuasive.
	A review of the papers of the application leads the Examiner to note that a specific amendment instructing that the sequence listing be inserted at the end of the specification appears to be lacking.  Correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 remain rejected under 35 U.S.C. 101 because the claims recite an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. 
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

(1): yes the claims are drawn to processes.
With respect to step  (2A)(1) The claims recite an abstract idea of analyzing nucleic acid sequence data of a sample, to identify “linklets” i.e. particular peptide sequence regions having a certain level of statistical significance in individuals with a disease, compared to those without that disease, to develop a test. This also recites a naturally occurring correlation between the presence of sets of naturally occurring sequences (linklets) with naturally occurring phenotypes (disease), which is a law of nature/ naturally occurring relationship.  "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information) (MPEP 2106.04(a)(2). Laws of nature or natural phenomena include naturally occurring principles/ relations and nature-based products that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP2106(b)).
Claims 1 and 8 are independent.
	Mathematical concepts recited in claim 1 include:
	“detecting the disease signature in the sample, when a minimum number of Significant Linklets are present in the lymphocytes in the sample, wherein Significant Linklets are Positive Linklets that are associated to a statistically significant degree of p<0.05 with individuals in a first group previously diagnosed with the disease relative to individuals in a second group not previously diagnosed with the disease” (identifying data and performing a statistical calculation 
“wherein Positive Linklets are pairs of unique CDR3 sequences present in the sample that are shared between at least two individuals in each of the first group and the second group wherein one of the unique CDR3 sequences in the pair is expressed at a higher level than the other unique CDR3 sequence in the pair” (identifying and quantifying matching information; mathematical relationship/ alternatively mental steps of identifying shared sequences, and calculating expression levels, then comparing relationships between the levels, mathematical calculations/ relationships; alternatively mental steps of comparing numerals representing expression levels).
Mathematical concepts recited in claim 8 include:
	“detecting the disease signature in the sample when a minimum number of Significant Linklets are present in the lymphocytes in the sample, wherein Significant Linklets are Linklets that are associated to a statistically significant degree of p<0.05 with individuals in a first group previously diagnosed with the disease relative to individuals in a second group not previously diagnosed with the disease, wherein the first group and the second group each comprise at least 100 individuals, wherein the Linklets are at least about 106 Linklets” (identifying data and performing a statistical calculation of significance, mathematical concepts/ mathematical relationships/ alternately a combination of a mental step of detecting sequences and a mathematical concept of calculating statistical significance)
	“wherein Linklets are pairs of unique CDR3 sequences present in the sample shared between at least two individuals in each of the first group and the second group.” (identifying 
	Claims 1 and 8 recite a law of nature or naturally occurring relationship:
A naturally occurring relationship between naturally occurring Linklets of genetic and encoded peptide sequence data in a subject, to naturally occurring phenotypes of disease; a genotype/phenotype relationship.
	Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d).  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claims 1 and 8 recite the additional element that is not an abstract idea which is are data gathering steps:
Claim 1: “in a sample of lymphocytes collected from a subject, amplifying the CDR3 sequences in the sample using arm-PCR, such that the CDR3 sequences are semi-quantitatively and evenly amplified using communal primers in a second round of PCR; and sequencing the CDR3 sequences in the sample” and “semi-quantitatively amplifying and sequencing CDR3 sequences of each individual in the first group and the second group;”

Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Claims 1 and 8 do not recite an additional limitation sufficient to integrate the naturally occurring correlation into a practical application.  Claims 1 and 8 both recite a “method for developing a diagnostic test for a disease signature” however no patients are diagnosed using any identified signature, nor are any real world/ practical application of the identified “significant linklets” performed. The data gathering steps are similarly not sufficient to integrate the judicial exception into a practical application.
	To integrate a judicial exception into a practical application, the limitations in addition to the judicial exception must specifically identify that application, and not merely provide generic instructions to apply the judicial exception.  The limitations in addition must have more than a nominal or insignificant relationship to the identified judicial exception. (MPEP 2106.04(d)(2)).  Data gathering steps are considered insignificant extra-solution activity.
Considering all the limitations of the claims individually and as a whole, the claims comprising the abstract idea and/or natural law, in combination with the data gathering steps: do 
Dependent claims 2-7 and 9-14 have been analyzed.  Dependent claims 4, 5, 7, and 11 are directed to further abstract limitations, including specifying levels or amounts of certain results.  Additional abstract limitations cannot provide an integration of a judicial exception, as they are a part of that exception.  Dependent claims 2, 3, 6, 9-10, 12-14 are directed to additional steps of data gathering such as describing the data collected, or providing additional steps related to the data gathering.  Steps of data gathering are insufficient to provide a practical application. None of these dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
data gathering do
not rise to the level of significantly more than the judicial exception.  The data gathering steps comprise a) collecting lymphocytes, b) amplifying the CDR3 sequences using arm-PCR in a semi-quantitative method, and evenly amplified in a second round of PCR, and c) sequencing the CDR3 sequences of the subject.  With respect to a) collecting the lymphocytes, Even (Even, J. et al. (1995) Res Immunol. 145, 65-80 Of Record), Sherwood (US 9,824,179) and Quake (US 2013/0196861 A1) each disclose steps of collecting lymphocytes from their subjects.  b) Each of these references utilize at least one round of PCR as amplification, and c) each sequences the CDR3 of that reaction.  Even et al. teaches using two rounds of PCR, Sherwood amplifies CDR3 in semi-quantitative steps such that substantially all TCRβ CDR3 regions are amplified and then sequences the results, and Quake specifically uses ARMS-PCR to do the same. US 7999092 B2 to Han provides the amplicon rescue multiplex PCR (armPCR) methods as described by the claims, published in 2011. The prior art of Han, Even, Sherwood and Quake all recognize that each of these steps are routine, well understood and conventional in the art.  The specification also notes that a) methods of obtaining lymphocytes from whole blood, and sequencing are well known in the art.  c) Sequencing can be performed using commercially available Illumina next generation sequencing systems [0034]. b) The specification provides WO2009/124293 (to Han) as one way to perform the PCR as required [0033]. This disclosure was published well before applicant’s filing date of March, 2015, in WO, US, and EP databases.  Han (Han et al. 2012 J Immunology, 188 (supplement) abstract 46.23) isolates lymphocytes, and then refers to US patent 7,999,092 for armPCR, followed by well-known high throughput sequencing steps in May of 2012 for identifying CDR3 sequences.  Quake sequences the products of armPCR in high throughput sequencing steps.  As such, these limitations fail to rise to the level of significantly 
Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claims 1 and 8: the additional limitations to the law of nature do not rise to the level of significantly more than the judicial exception.  As discussed above Even (Even, J. et al. (1995) Res Immunol. 145, 65-80 Of Record), Sherwood (US 9,824,179) and Quake  (2013/0196861), Han (US 7999092 B2 and others cited to Han), each show these are routine, well-understood and conventional limitations in addition to the law of nature, they do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. These additional limitations constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP 2106.05(b)&(c)).
	Dependent claims 2-7 and 9-14 have been analyzed with respect to step 2B. Dependent claims 4, 5, 7 and 11 cannot provide significantly more as they recite additional abstract limitations. Dependent claims 2, 3, 6, 9-10 and 12-14 relate to the data gathering discussed 
Considering all the limitations of the claims individually and as a whole, the claims comprising the abstract idea or natural law, in combination with the routine, well-understood and conventional data gathering steps: do not provide an inventive concept by making an improvement to the functioning of a computer, or other technology, or other technical field; the claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis  for a disease or medical condition; the claims do not implement the judicial exception using a particular or special machine which is integral to the claim; they do not effect a transformation or reduction of an article to one state from another; nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
Applicant’s arguments
	Applicant’s arguments regarding “reciting” and “drawn to” or “directed to” are noted.  
	With respect to the arguments as to whether certain steps can be performed in the human mind, the courts have established that there is no difference in a mental step performed solely in the mind and a mental step which uses the computer as a tool, or is performed in a computing environment.  While the steps identified as either mathematic concepts or mental steps above may be tedious, comparisons between short polypeptide sequences and determination of a measure of statistical significance can be performed in the human mind.  
Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675.”
	The one to one comparisons of polypeptide sequences in a table, and then performing routine statistical significance calculations could similarly be carried out in the human mind or using existing computers.
MPEP 2106.05III makes the note that the difference between what is practical and what is not, is that in some cases the human mind is not equipped to perform a certain task, such as those that require a GPS, or require a network, performing complex encryption, or pixel-by-pixel comparisons which output a particular computer data structure.  Steps of gathering data, analyzing it, and displaying certain results when recited at a high level of generality can be practically performed in the human mind. Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).  Needing to analyze large volumes of data is not the same as requiring a structural element such as a GPS, or other identified computer structures.  See also Genetic Technologies Ltd. v. Merial LLC, 818 F.3d 1369, 1377, 118 USPQ2d 1541, 1547 (Fed. Cir. 2016): “steps of DNA amplification and analysis are not "sufficient" to render claim 1 patent eligible merely because they are physical steps…”
With regards to the argument that the steps “are performed using specialized methods and automated equipment due to the large repertoires of immune cells” none of these limitations are specialized machine is recited in the claims.  No specialized automated equipment elements are recited in the claims. 
Applicant’s arguments regarding the presence of “tangible” steps in the arm-PCR have previously been addressed.  Adding data gathering steps, which are extra-solution activity, has been determined not to integrate a judicial exception into a practical application. MPEP2106.05(g). “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim...”
Applicant’s arguments regarding Berkheimer have been carefully considered, and are still not persuasive.  These arguments have been previously addressed.
Multiple references have been provided that utilize armPCR in a semi-quantitative manner as described, to amplify CDR3 sequences from lymphocyte samples. References to the specification which indicated certain steps were routine were provided by the Examiner.  This meets the requirements set out in MPEP 2106.07(a).
MPEP 2106.07(a) indicates that both “(A) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a)...”
and “(C) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a 
  Applicant has not provided evidence that these steps are non-routine.  Applicant has not provided proof of an improvement.  Applicant has not ensured that ALL the limitations required to perform the alleged improvement are present in the independent claims.  
The Examiner specifically identified Quake (2013) and multiple references from Han published well before the effective filing date of the instant application, which perform these same steps for the same purpose of amplifying CDR3 sequences from lymphocytes, and then sequencing the results.  (Han references from US, WO, EP and non-patent literature were cited in the action having dates from 2009-2014.) For example, Han (Han et al. 2012 J Immunology, 188 (supplement) abstract 46.23) isolates lymphocytes, and then refers to US patent 7,999,092 for armPCR, followed by well-known high throughput sequencing steps in May of 2012 for identifying CDR3 sequences.  No steps recited in the claims require anything more than what is routine, well-understood and conventional in the art.

Li et al. Profiling the T-cell receptor repertoire of patient with pleural tuberculosis by high throughput sequencing. Immunology letters 162 (2014) 170-180. Li obtains lymphocytes, utilizes semi-quantitative arm-PCR technology to identify CDR3 sequences, which encode certain peptides and sequences the results, in a study of CDR3 peptide sequences associated with the disease PLTB. 
Wang (Wang et al. 2010 High throughput sequencing reveals a complex pattern of dynamic interrelationships among human T cell subsets PNAS Vol 107 no 4 p 1518-1523) uses the ARM-PCR method to amplify, sequence and study CDR3 sequences from subsets of T cell lymphocytes isolated from human blood. Wang identifies CDR3 peptide sequences for analysis of a variety of characteristics to study clonal expansion. 
Bao et al. (Bao et al. (01 Aug 2015) Deep sequencing of the T cell receptor Vb CDR3 repetoire of peripheral CD4+ T cells in primary biliary cirrhosis.  Chinese Journal of Hepatology vol 23 (8) 580-585. Chinese, with English abstract only.) Bao performs ARM-PCR to obtain millions of TCR Vb CDR3 sequences.  4 specific CDR3 peptides are associated with disease.
Numerous US patents to Han provide the systems, apparati and methods for performing armPCR, well before the filing date of the instant application. (US 8,383,068 B2; US 8,911,949 B2; US 10,345,320 B2 US 7,999,092 B2 US 9,012,148 B2 US 9,938,578 B2, not including the various patent application publications (US 2014/0235497 A1), WO applications or EP filings.)  

The Courts have further addressed routine physical steps: “Though that analysis can be difficult, it is facilitated somewhat if, as here, the only physical step involves merely gathering data for the algorithm. As stated in In re Christensen, 478 F.2d 1392. 1394, 178 USPO 35. 37-38 (CCPA 1973): “Given that the method of solving a mathematical equation may not be the subject of patent protection, it follows that the addition of the old and necessary antecedent steps of establishing values for the variables in the equation cannot convert the unpatentable method to patentable subject matter.” Accord; In re Chatfield, (CCPA 1976). The reason for this was explained in In re Sarkar: “No mathematical equation can be used, as a practical matter, without establishing and substituting values for the variables expressed therein. Substitution of values dictated by the formula has thus been viewed as a form of mathematical step. If the steps of gathering and substituting values were alone sufficient, every mathematical equation, formula, or algorithm having any practical use would be per se subject to patenting as a "process" under § 101. Consideration of whether the substitution of specific values is enough to convert the disembodied ideas present in the formula into an embodiment of those ideas, or into an application of the formula, is foreclosed by the current state of the law”. (as cited in In re Grams, 888 F.2d 835 (CAFC 1989 at 840).
	 As recited in the MPEP “the way in which the additional elements use or interact with the exception may integrate it into a practical application. Accordingly, the additional limitations should not be evaluated in a vacuum, completely separate from the recited judicial exception.” MPEP 2106.04(d).  The examiner has thoroughly discussed how the additional elements of data 
In the claims, the execution of the labeling and sequencing steps do not affect how the steps of the abstract idea are performed, they provide the data which is acted upon by the abstract idea.  The abstract idea can act on any dataset which comprises polypeptide subsequences.
Applicant’s arguments regarding the analysis of Linklets and the association with disease being a non-routine step, Applicant is reminded that the judicial exception cannot itself provide the practical application, inventive concept.  An improvement in an abstract idea is not the same as an improvement in a technology. 
“An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016).” The additional limitations are considered both alone and in combination to determine whether they provide “significantly more” than the judicial exception. 
When considered in combination with the judicial exception, the elements in order provide no more than what is well-understood, routine, conventional activity in the field, and append routine, conventional activities known to the industry, specified at a high level of generality.
The improvement in the association of statistically significant subsequences of a CDR3 to a disease signature or a disease signature test (carried out by the judicial exception) does not provide an improvement in the technology of performing armPCR on a sample itself, or the technology of the generation of the sequencing read data from the nucleic acids resulting from unchanged, whether or not the judicial exception is applied. (Cleveland Clinic Foundation: using well-known or standard laboratory techniques is not sufficient to show an improvement (MPEP2106.05(a)).
The improvement in the determination of statistical significance and association (carried out by the judicial exception) does not require a non-conventional interaction with a specific element of a computer as was required in Enfish.  The improvement in the determination of statistical significance and association (carried out by the judicial exception) does not improve the functionality of the computer itself.  It does not improve a technology by enabling the automation of a task which previously could not be performed as in McRo.
	The provision of the abstract idea, comprising the steps encompassing mathematical concepts and/or metal steps, as the improved aspect is insufficient to achieve eligibility “unless there is some other inventive concept in its application.” Flook, 437 U.S. at 594, 198 USPQ at 199 (MPEP 2106.04(I)).
	The examiner notes that should the claims require and recite specific, non-routine SEQ ID NO of specific Significant Linklets which can be used to develop a specific and selective test for breast cancer, that may change the analysis under 35 USC 101 and 112.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-14 remain rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for methods of developing a breast-cancer specific CDR3 signature, using particular sequences (600 of the 117,069 disease signature Linklets from [0051]), does not reasonably provide enablement for methods for developing a diagnostic test for a disease signature for any or all diseases using any or all CDR3 sequences which may theoretically be present in a sample from a patient. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology. The CAFC summarized eight factors to be considered in a determination of "undue experimentation". These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims. In considering the factors for the instant claims:
a)    In order to practice the claimed invention one of skill in the art must identify a disease signature of Significant Linklets for any disease, by analyzing unspecified CDR3 sequences from sets of samples, by selectively and specifically correlating subsequences (Linklets) of CDR3 regions to the presence of disease, and then create a test for identifying that disease in patients using the Significant Linklets. For the reasons discussed below, there would be an unpredictable amount of experimentation required to practice the claimed invention.
prophetic steps for calculating a CDR3 signature of “Linklets” for an alleged disease affecting the subject [0008-0009, 0024-0027] including cancer, autoimmune disease, inflammatory disease and infectious disease.  The specification sets forth the disease signature is intended to be used for diagnosis of some disease, at [0027 and 0036].
c)    The specification provides a single working example.  The specification provides details as to the collection of samples from breast cancer patients and controls, isolation of lymphocytes, and the steps of arm-PCR at [0028-0034 and 0038-0050].  The specification states that 98,076 public and dominant CDR3’s were identified using iRepetoire software, from the 213 samples. From within those sequences, 287,198,296 Positive Linklets (peptide subsequences) were generated from the CDR3 sequences.  16,921,605 Linklets remained after screening which were shared with at least one other sample.  A total of 117,069 Significant Linklets were identified from those that are shared with at least one other samples as having a statistical significance of p<0.05 with “breast cancer”.  The specification provides a single CDR3 significant linklet “signature” associated at best with one disease, breast cancer, using 600-6,171 specific CDR3 disease signature Linklets at [0051-0052] and a subset of the linklet sequences are provided in the figures.  It is unclear which 600 out of the Sequence Listing are intended to be those Linklets associated with breast cancer, as no single listing of SEQ ID NO of the 600 is clearly set forth.  It is not clear that the order of the sequence listing is at all related to statistical significance, or ranking or other characteristic.  This specific linkage between “breast cancer” and the 600 significant linklets from the 117,069 identified by the process is the only linkage disclosed in the specification. The specification does not clearly take this list or signature of 600 varying types as would be required to present a test which is specifically and selectively useful in detecting all breast cancers.   It is not clear if this is a disease signature specific to only breast cancer, as the specification merely tests it against “non-breast cancer samples.” No tests on samples from subjects having any other disease are set forth.  No false positive or negative results are analyzed for varying types of breast cancer. No other examples are present in the specification which identify disease specific CDR3 linklets and then identify a disease specific signature useful in developing a diagnostic test.  The broadest reasonable interpretation of the term “disease” include a multitude of clinically recognized diseases.  These can include other cancers, breast cancer types not tested herein, and can include viral or bacterial infection, diseases of various organs such as heart disease or liver failure, and many more.  Each type of disease has differing etiology, and evoke differing immune responses.  The Linklets which are used to identify breast cancer would not be expected to inform as to the relevant Linklets of any other group or disease.   .
d)    The invention is drawn to methods of developing a test a disease signature for any and all diseases, utilizing any and all CDR3 linklet sequences and/or signatures from sets of samples.
e)    As set forth in the Specification, the creation of sequence based specific tests for any one type of disease or cancer requires a great deal of inventive skill and decision making even by those highly skilled in the art. The intense amount of skill and decision-making required to successfully provide a diagnostic signature for any one disease is well known, as illustrated by the prior art of Even (1995), Mirich (US 2011/0112913 A1), Sherwood (US 9,824,179 Bl) and Suzuki (US20160289760 Al). These references all are related to using sequences from or even other cancers. The presence of any one Significant Linklet, or any group of Significant Linklets in a disease signature in one group of patients does not suggest their specificity or selectivity for any other group of patients, or any other disease. One of skill in the art must select appropriate patient groups, appropriate control groups, appropriate CDR3 amplification strategies, before any analysis can even begin. Then, once the base group of Linklets is identified, one of skill must then select the subset which is most specific and selective for a specific disease signature assay or test: the most selective and specific signature, as well as sequences which easier or more reliably amplified or identified, and appropriate for clinical use. To judge a set of polypeptide sequences which may or may not be in any one sample from a person with a disease as “diagnostic” takes steps over and above those provided in the specification.  None of these steps, which require significant inventive skill, are routine in Immunology or Bioinformatics.
f) The skill of those in the art of molecular biology is high.
g)    The prior art predicts that intense inventive skill and decision making is required to create a specific and selective disease signature test for any one disease, and that knowledge of patient groups, CDR3 sequences and Linklets for any one disease does not inform these elements for any other disease.

The skilled practitioner would first turn to the instant specification for guidance to practice these methods. However, the instant specification does not provide specific guidance to practice these embodiments. The specification does not set forth how do identify relevant patient populations for each specific disease encompassed by the claims, it does not disclose CDR3 linklets associated with any or all of these diseases. The specification does not disclose any CDR3 signatures, “significant linklets” or “significant disease linklets” that are disease signatures for any other disease, or any single disease, beyond the breast cancer samples from the Example.  To be considered a “disease signature”, the results of any diagnostic test must be appropriately specific for the identified disease, and appropriately selective for only that disease. It must identify disease to a particular level of significance. The specification lacks a disclosure of all of these requirements for any or all diseases and disease signatures.  As such, the skilled practitioner would turn to the prior art for such guidance, however, the prior art shows that the creation of a specific and selective disease signature for any one disease requires great inventive skill and decision making. No databases of CDR3 sequences from particular patient groups appear to be publicly available. No databases of CDR3 Linklets as described herein appear to be publicly available, other than those selected for the sequence listing. Finally, said practitioner would turn to trial and error experimentation to determine what Linklets should be used to create a specific, selective and significant disease signature assay for any one disease. Such represents undue experimentation.
Applicant’s arguments

	The claims have been amended to slightly adjust the focus to developing a test for a disease signature, however, beyond identifying Significant linklets, there are no steps which then use them in a test, or to develop a test.
	The examiner carefully considered the required elements under 2164.01(a), and determined that “the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation…” In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
	The specification provides a single species of association between Significant Linklets and breast cancer, for developing a disease signature test for breast cancer.  However, the Examiner has established the unpredictability of the art in regards to the development of specific and selective diagnostic signatures for all diseases. MPEP 2164.03: “in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not reasonably predictable from the disclosure of one species, what other species will work.”
In re Brandstadter, 484 F.2d 1395, 1406-07, 179 USPQ 286, 294 (CCPA 1973). The evidence provided by applicant need not be absolute but merely convincing to one skilled in the art.”  The examiner has encouraged the presentation of evidence that the scope of the claims is fully enabled by the specification to one of skill in the art using the application as a guide.  
	MPEP2164.06: “Arguments of counsel may be effective in establishing that an examiner has not properly met the burden or has otherwise erred in the examiner's position. However, it must be emphasized that arguments of counsel alone cannot take the place of evidence in the record once an examiner has advanced a reasonable basis for questioning the disclosure. See In re Budnick, 537 F.2d at 538, 190 USPQ at 424; In re Schulze, 346 F.2d 600, 145 USPQ 716 (CCPA 1965); In re Cole, 326 F.2d 769, 140 USPQ 230 (CCPA 1964). For example, in a case where the record consisted substantially of arguments and opinions of applicant’s attorney, the court indicated that factual affidavits could have provided important evidence on the issue of enablement. See In re Knowlton, 500 F.2d at 572, 183 USPQ at 37; In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).”  This rejection has been maintained through several Office Actions, and applicant has continued to provide opinions and arguments, rather than evidence.  
	The examiner notes that should the claims require and recite specific, non-routine SEQ ID NO of specific Significant Linklets which can be used to develop a specific and selective test for breast cancer, that may change the analysis under 35 USC 101 and 112.
NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 5, 7- 8, 9, 11-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Li et al (2014).
Applicant has amended the claims to recite methods of developing a test of a disease signature, and removed certain limitations such as ranking, and using sequence analysis software and added an expression level limitation.
	Li et al. (27 August 2014) Profiling the T-cell receptor repertoire of patient with pleural tuberculosis by high-throughput sequencing. Immunology Letters volume 162, issue 1 part A p170-180.
	With respect to claims 1 and 8, Li provides:
	a) in a sample of lymphocytes collected from the subject (section 2.2)
	b) amplifying the CDR3 sequences in the sample using arm-PCR such that the CDR3 sequences are semi-quantitatively and evenly amplified using communal primers in a second round of PCR (section 2.3)
	c) sequencing the CDR3 sequences in the sample (section 2.3-2.6, 3.1)

	wherein significant linklets are linklets that are associated with individuals in a first group previously dx with disease relative to a control group (Table 2)
	and wherein the positive linklets are determined by the steps of semi-quantitatively amplifying and sequencing CDR3 sequences of the first and second groups (section 2.3-2.6), and are unique CDR3 sequences (Table 1), shared between at least 2 persons, and is expressed at a higher level than in the other group (section 3.3-3.4 Fig 4-7).
	Li suggests using certain CDR3 sequences in tests for disease diagnosis, p176.
	With respect to claim 2, and 9 the lymphocytes are from peripheral blood (section 2.2)
	With respect to claim 4-5, 7, 11 sufficient numbers of CDR3 sequences and linklets are identified (sections 2.2-3.4, Figs 1-7, Tables 1 and 2, and supplemental tables. Supplemental tables are too long to provide herein, but are available online at the journal source.)
	With respect to claim 8, Li provides the same steps above, with the requisite numbers as cited in claims 4-5, and 7.  
	With respect to claim 12, the cells are T lymphocytes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631